[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 191 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 193 
It is our opinion that, under the state of facts as they were found to be at the time of the trial, the refusal of the prayer for the permanent injunction was a discretionary matter. The only relief demanded was that of a perpetual injunction and there was neither a finding, nor a request to find, or to award, damages. The finding of the trial justice was, and it appeared upon the trial as an uncontroverted fact, that the so-called "strike" began on a certain day and was then over and there no longer existed that condition of things, in which the complainants had sought the aid of a court of equity. The facts established at the trial did not entitle the plaintiffs as of strict right to the remedy of a final injunction; for there was no imminent peril to their rights apparent; whatever the injury from the acts in the past. The refusal to grant the relief prayed for could rest upon the general view taken of the merits of the case; or it could rest upon the cessation of the acts complained of. The trial judge decided upon the merits and the General Term justices have declined to overrule the discretion used by the court at Special Term. Whether the reasons assigned by the trial justice be deemed to be correct, or not, the refusal to adjudge the equitable relief was a matter which rested with the court of original jurisdiction, acting upon all the facts as established at the time of the hearing. The plaintiffs could not be said to have been refused any protection, required by the facts of the case. The mere *Page 195 
apprehension of some future acts of a wrongful nature, which might be injurious to the plaintiffs, was not a sufficient basis for insisting upon the preventive remedy of a final injunction. Such a remedy becomes a necessity only when it is perfectly clear upon the facts that, unless granted, the complainant may be irreparably injured and that he can have no adequate remedy at law for the mischief occasioned.
How can it be asserted, in the present case, that there was any such necessity? There were absent the elements of intimidation; or, as the trial judge observed, of such circumstances surrounding the acts of persuasion and entreaty as would characterize them as intimidation. The discretionary exercise of the court's authority, in dismissing the complaint, could very well rest upon the failure to make out a case sufficiently strong to move the court to exercise its extraordinary equitable powers and be, in addition, justified by the discontinuance of the acts complained of. With this proper exercise of the discretion, with which the court below was invested, this court will not interfere.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.